Citation Nr: 0702991	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-05 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for 
bilateral hearing loss.  

The veteran testified at a March 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claims.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that "the threshold for normal hearing is from 0 to 
20 dB [decibels], and higher threshold levels indicate some 
degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The veteran's enlistment and separation 
examinations reflect what appears to be a change in the 
veteran's hearing during service.  

On the veteran's April 1976 enlistment examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
10
15
20
10
10

On the veteran's May 1979 separation examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
25
LEFT
25
25
25
25
25

The veteran's November 2002 VA examination reflects a current 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385 
(2006).  The November 2002 VA examiner opined, "because no 
ratable hearing loss was present at the time of discharge, it 
is not likely that the veteran's hearing loss was the result 
of military acoustic trauma."  The Board notes, however, 
that it may not base its determination on a lack of ratable 
hearing loss upon separation from service.  See Hensley v. 
Brown, 5 Vet. App. 155, 163 (holding that the presence of a 
ratable increase in disability at separation would be 
conclusive of an in-service increase in disability, but the 
obverse would not be true; that is, the absence of a ratable 
in-service increase would not rule out a determination of an 
increase in disability.)  The Board further notes that the 
November 2002 VA examiner, and a December 2002 VA examiner 
have related the veteran's tinnitus to in-service noise 
exposure.  

Therefore, the Board finds that a supplemental VA opinion is 
necessary to clarify the reasons and bases for any opinion 
rendered with regard to the etiology of the veteran's current 
bilateral hearing loss, and to address the significance of 
the change in the veteran's hearing in service.     

The Board notes that during the pendency of this appeal, CAVC 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should refer the case to the 
November 2002 VA examiner for a 
supplemental opinion.  If the November 
2002 VA examiner is not available, the RO 
should refer the case to another 
appropriate VA examiner.  The examiner 
should review the entire claims folder, 
to include the veteran's service medical 
records.  The examiner should state 
whether it is as likely as not that the 
veteran's current bilateral hearing loss 
was incurred in or aggravated by service, 
noting that VA ratable hearing loss at 
the time of separation is not required 
for a determination of service 
incurrence.  The examiner should comment 
on the significance of the change in the 
veteran's hearing during service.  The 
examiner should include pertinent 
findings from the record, and rationale 
for all opinions expressed.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
